Illinois Official Reports

                                      Appellate Court



                              In re A.T., 2015 IL App (3d) 140372



Appellate Court          In re A.T., a Minor (The People of the State of Illinois,
Caption                  Petitioner-Appellee, v. Mariah S., Respondent-Appellant).




District & No.           Third District
                         Docket No. 3-14-0372



Filed                    January 13, 2015



Held                       The trial court’s finding that respondent was dispositionally unfit to
(Note: This syllabus care for her child was affirmed on appeal, since the finding was not
constitutes no part of the against the manifest weight of the evidence, especially when she had
opinion of the court but homicidal ideations with respect to her son, she had a history of
has been prepared by the substance abuse, domestic violence with the child’s father, and
Reporter of Decisions criminal convictions, she was homeless and unemployed, and she was
for the convenience of not taking her medications.
the reader.)




Decision Under           Appeal from the Circuit Court of Tazewell County, No. 13-JA-72; the
Review                   Hon. Richard D. McCoy, Judge, presiding.




Judgment                 Affirmed.
     Counsel on               Dale R. Thomas, of Pekin, for appellant.
     Appeal
                              Stewart Umholtz, State’s Attorney, of Pekin (Richard T. Leonard, of
                              State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                              People.



     Panel                    PRESIDING JUSTICE McDADE delivered the judgment of the
                              court, with opinion.
                              Justices O’Brien and Wright concurred in the judgment and opinion.




                                               OPINION

¶1         The State filed a neglect petition on behalf of A.T. alleging A.T’s mother, Mariah S.
       (respondent), provided an environment injurious to the minor’s welfare. After a finding of
       neglect and a dispositional hearing, the court found respondent unfit to care for A.T.
       Respondent appeals the trial court’s finding of her dispositional unfitness. We affirm.

¶2                                               FACTS
¶3         On September 26, 2013, the State filed a neglect petition alleging respondent: (1) suffered
       from major depression disorder and social anxiety disorder, (2) heard voices telling her to hurt
       herself, (3) was located on a bridge on September 8, 2013, and told police she was thinking of
       jumping and had been trying to commit suicide for a week, (4) told police she would rather
       drown A.T. than have him in the care of the Department of Children and Family Services
       (DCFS), (5) became homeless sometime after August 27, 2013, and (6) has a criminal history,
       including a 2011 conviction for aggravated battery, a 2012 conviction for aggravated battery,
       and a 2012 conviction for forgery.
¶4         Respondent filed an answer denying she currently suffered from any mental health
       problems. She also denied hearing voices. Respondent admitted to the incident on the bridge,
       having mental health problems in the past, making the statement regarding drowning A.T.,
       being homeless and her criminal history. The trial court found A.T. to be neglected based on
       these admissions.
¶5         The court held a dispositional hearing on April 11, 2014. The court admitted a
       “Dispositional Hearing/Social History Report” (dispositional report) prepared by a caseworker
       for Family Core. The dispositional report stated that respondent was homeless and living at the
       Salvation Army. It also disclosed that respondent had a history of substance abuse and had
       tested positive for THC on December 30, 2013. Respondent was three months pregnant with
       her second child at this time. The dispositional report contained the caseworker’s opinion that
       respondent was dispositionally unfit. Attached to the dispositional report were various police
       reports, mental health records, an integrated assessment and a family service plan.



                                                  -2-
¶6         The dispositional report contained five police reports dated between October 18, 2013 and
       December 4, 2013. Four of the reports involved instances of domestic violence between
       respondent and A.T.’s father. The other report concerned a claim that respondent had
       threatened a female acquaintance.
¶7         Respondent’s mental health records reveal that she went to the hospital on December 30,
       2013, and was admitted because she was having suicidal thoughts and hearing voices.
       Respondent was diagnosed with major depressive disorder and social anxiety disorder. She
       was discharged on January 7, 2014. She had previously been hospitalized from September 28,
       2013, through October 1, 2013, due to her attempt to jump off the bridge.
¶8         The integrated assessment noted that DCFS took protective care of A.T. because
       respondent made threats to kill A.T. during an argument with A.T.’s father. She had made
       similar threats a month prior. Respondent was prescribed medication for her mental health
       issues; however, she is currently not receiving treatment because she no longer has a medical
       card. Respondent told her caseworker she would be willing to participate in any services that
       would assist her in having A.T. returned to her.
¶9         According to the family service plan, respondent was required to cooperate with her
       caseworker, participate in a psychological evaluation, consult with a psychiatrist, complete
       domestic violence treatment, enroll in parenting classes, and obtain employment and stable
       housing. The psychological evaluation, psychiatric consultation, domestic violence treatment
       and parenting class tasks were all rated “Satisfactory Progress” by respondent’s caseworker.
       However, this rating was followed by language stating that respondent had not actually
       undertaken any of these tasks yet because no dispositional order had yet been entered. The
       stable housing and employment tasks were rated “Unsatisfactory Progress.” The caseworker
       cooperation task was rated, apparently properly, as “Satisfactory Progress.”
¶ 10       Upon hearing argument, the trial court found respondent dispositionally unfit. The court
       adopted all of the recommendations in the dispositional hearing report. Respondent appeals.

¶ 11                                           ANALYSIS
¶ 12       Respondent’s sole argument on appeal is that the trial court erred in finding that she was
       dispositionally unfit to care for A.T. Upon review, we hold the trial court’s unfitness finding
       was not against the manifest weight of the evidence.
¶ 13       During a dispositional hearing, the State must prove a parent’s dispositional unfitness
       pursuant to section 2-27 of the Juvenile Court Act of 1987 (the Act) (705 ILCS 405/2-27 (West
       2012)) by a preponderance of the evidence. In re K.B., 2012 IL App (3d) 110655, ¶ 22. A trial
       court’s determination regarding dispositional unfitness will be reversed “ ‘only if the findings
       of fact are against the manifest weight of the evidence or if the trial court committed an abuse
       of discretion by selecting an inappropriate dispositional order.’ ”1 K.B., 2012 IL App (3d)
110655, ¶ 23 (quoting In re T.B., 215 Ill. App. 3d 1059, 1062 (1991)). A trial court’s finding is
       against the manifest weight of the evidence if the record clearly demonstrates that a result
       opposite to the one reached by the trial court was the proper result. T.B., 215 Ill. App. 3d at
       1062.


          1
           Respondent does not allege that the trial court selected an inappropriate dispositional order.

                                                      -3-
¶ 14       In this case, respondent’s caseworker opined that respondent was dispositionally unfit. The
       dispositional report and its attachments support this conclusion. Specifically, they reveal
       respondent: (1) has homicidal ideations toward A.T., (2) has a history of substance abuse and
       tested positive for THC while pregnant with her second child, (3) has a history of domestic
       violence with A.T.’s father, (4) has multiple criminal convictions, (5) is homeless and
       unemployed, and (6) is not taking her prescribed medication. In light of these facts, we cannot
       say that the trial court’s dispositional unfitness finding is against the manifest weight of the
       evidence.2
¶ 15       In coming to this conclusion, we reject respondent’s reliance upon the fact that she
       received a rating of “Satisfactory Progress” with respect to the psychological evaluation,
       psychiatric consultation, domestic violence treatment and parenting class tasks. It is clear that
       respondent was not taking part in any of these tasks and only received this rating due to the lack
       of a dispositional order at the time. Thus, the rating itself carries no substantive value.3 In the
       future, we suggest caseworkers designate more carefully when rating a parent’s progress on a
       particular task. The rating should directly correlate with the actual progress.
¶ 16       Finally, we are troubled by the State’s apparent heavy reliance on the labels “depression,”
       “social anxiety” and “mental health problems.” A label can encompass a wide spectrum of
       effects and is not, standing alone, reliably indicative of a person’s level of functionality. We
       hold a diagnosis of depression, anxiety, a personality disorder or even schizophrenia does not
       automatically render a parent unfit. Rather, it is the actual conduct and behavior of the parent
       that is determinative on the question of fitness, not the label associated with such conduct or
       behavior. Consequently, our analysis has intentionally focused solely on the conduct of
       respondent, not any particular label.
¶ 17       The use of such labels without directly linking them to specific conduct or behavior
       reinforces an unfair and incorrect conclusion that individuals suffering from mental illness
       cannot successfully parent. We believe the practical effect of this misapprehension is that
       many mentally ill individuals fail to seek treatment due to the fear of being labeled and
       stigmatized.
¶ 18       Respondent, in the instant case, exhibited actual conduct that warranted a finding that she
       was dispositionally unfit. She did seek help on her own (going to the hospital) and she should
       be commended for making that brave choice. She also voiced a willingness to do whatever is
       necessary to secure A.T.’s return to her. If she successfully completes her tasks, she may be
       restored to fitness even while retaining the labels.
¶ 19       The Act “recognizes, both implicitly and explicitly, that it covers people who are failing at
       their parental responsibilities but who should be given assistance in the development of proper
       skills and adequate information to provide the non-injurious environment to which their
       children are statutorily entitled.” In re O.S., 364 Ill. App. 3d 628, 635 (2006). It is for these


           2
             Respondent’s alternative argument that the trial court should have found her “unable” rather than
       “unfit” is not supported by the record.
           3
             We do not attribute this delay to respondent. Nonetheless, her progress in the services cannot be
       “satisfactory,” because she has not begun any of them. She was, at the time of the hearing,
       dispositionally unfit in light of the conduct and behavior described in the dispositional report and its
       attachments.

                                                      -4-
       reasons, that we hope to see the distinction between labels and actual conduct/behavior more
       clearly illustrated in future filings with this court and the trial courts of this district.
¶ 20       For the foregoing reasons, we affirm the trial court’s judgment.

¶ 21      Affirmed.




                                                 -5-